 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, Jr.,                                 Case No. 1:20-cv-00146-NONE-BAM (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR PRESS COVERAGE OF COURT
13            v.                                         PROCEEDINGS
14    KVSP ADA #1824, PANEL(S), et al.,                  (ECF No. 18)
15                       Defendants.
16

17          Plaintiff Billy Driver, Jr. (“Plaintiff”) is a state prisoner proceeding pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion, apparently seeking an order to show

20   cause why the press should not be allowed (and or) requested to cover court proceedings in the

21   current litigation, filed March 12, 2020. (ECF No. 18.)

22          Plaintiff is informed that nothing in the Court’s rules or any applicable order in the instant

23   action prevents the press or media from covering the proceedings in this case. As such, the news

24   media, including the specific publications identified in Plaintiff’s motion, are free to cover this

25   litigation. To the extent Plaintiff is requesting that the Court issue an order to the press or any

26   specific news media organization to cover this case, the Court lacks jurisdiction to issue such an

27   order to any individual or organization that is not a party to this action. The Court’s jurisdiction

28   is limited to the parties in this action and to the viable legal claims upon which this action is
                                                         1
 1   proceeding. Summers v. Earth Island Inst., 555 U.S. 488, 491−93 (2009); Mayfield v. United

 2   States, 599 F.3d 964, 969 (9th Cir. 2010).

 3          Accordingly, Plaintiff’s motion for press coverage, (ECF No. 18), is HEREBY DENIED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     March 13, 2020                          /s/ Barbara   A. McAuliffe         _
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
